Citation Nr: 0902300	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-28 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

3.  Entitlement to service connection for a right ear 
disorder manifested by itching.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1974 through October 
1979, as well as subsequent unverified reserve service.  This 
appeal initially came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board Remanded the appeal in 
January 2008.  

The veteran sought service connection for a right ear hearing 
loss in 1991.  That claim was denied by a September 1991 
rating decision.  The veteran's August 2000 and February 2004 
claims for service connection for a right ear hearing loss 
were properly interpreted as requests to reopen the claim.  
While the 1991 initial claim for service connection for a 
right ear hearing loss did not include a claim for itching or 
infection, right ear, the August 2000 claim for service 
connection also included a claim for "pain and irritation in 
the right ear."  The RO did not address the claim for 
service connection for right ear pain and irritation in the 
April 2001 rating decision.  Thus, the veteran's 2004 claim 
for a right ear condition, described in a July 2004 statement 
as the residuals of a surgery on the right eardrum, 
constituted a claim on the merits, not a request to reopen a 
claim.  The issues on appeal are more accurately stated as 
described on the title page of this decision.

The claim for service connection for a right ear disorder 
manifested by itching and the request to reopen a claim for 
service connection for right ear hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran was treated in service briefly for left knee 
complaints, but a chronic left knee disorder was not present 
during service or within one year following separation from 
active or reserve service, and he was not treated for a knee 
disorder chronically and continuously after service until a 
left knee disorder was diagnosed in 2005, when more than 25 
years had elapsed after the veteran's service discharge.

2.  A current left knee disorder is not related to left knee 
complaints in service.  


CONCLUSION OF LAW

The veteran's current left knee disorder was not incurred in 
or aggravated by the veteran's active military service, nor 
may the left knee disorder be presumed service-connected.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current left knee disorder was 
first manifested in service, and therefore service connection 
is in order.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to provide notice

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Following the receipt of the veteran's February 2004 claim 
for service connection for a left knee disorder, among other 
claims, the RO issued a June 2004 letter which advised the 
veteran of the criteria for service connection, among other 
information.  The June 2004 notice did not advise the veteran 
that a disability rating and an effective date for the award 
of benefits would be assigned if service connection were 
granted, or advise the veteran of the regulations governing 
such assignments.  Notice regarding assignment of a 
disability evaluation and an effective date for a grant of 
service connection was issued in March 2007.  The notice was 
again provided in April 2008.  These notices, considered 
together, meet each of the requirements for appropriate 
notice set forth by the Court.  

The veteran is also represented by counsel, who is well aware 
of the requirements of the VCAA and the elements needed to 
substantiate the veteran's claims, and he has made several 
submissions on behalf of the veteran during the course of 
this appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 
(2007) (holding that VCAA notice error was not prejudicial 
because the appellant demonstrated actual knowledge of the 
information and evidence necessary to substantiate his claim 
by way of the arguments made to the RO); see also Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (noting that 
representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by a 
VCAA notice error); see also Andrews v. Nicholson, 421 F.3d 
1278, 1282 (Fed. Cir. 2005) (pro se pleadings, not those of 
counsel, are entitled to sympathetic reading below).




Duty to assist

The RO has requested records from each provider identified by 
the veteran.  The veteran's service medical records have been 
obtained.   The veteran was afforded VA examination of the 
left knee in April 2008.  The Board notes that the veteran's 
reserve service records have not yet been obtained.  However, 
the veteran has not indicated that he was treated for a left 
knee disorder during reserve service, and private clinical 
records dated after the veteran's separation from reserve 
service are of record.  Since records subsequent to the 
veteran's reserve service disclose that the veteran was not 
treated for a left knee disorder until several years had 
elapsed after the veteran's reserve service, the veteran is 
not prejudiced by the absence of reserve records.  Stated 
another way, even if the reserve service records disclosed 
treatment of a left knee disorder, the later records disclose 
that no chronic left knee disorder was incurred during the 
veteran's reserve service.  Remand to obtain the reserve 
service records could not result in a more favorable outcome 
for the veteran, so such action would be fruitless.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.   There is a 
presumption applicable for service connection for 
hypertension and tinnitus, and the provisions regarding 
presumptions have been considered in this decision.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

Facts and analysis

In a written statement dated in August 2008, the veteran 
reported that he has to deal with degenerative arthritis on a 
daily basis.  He reports that he must wear a left knee brace 
daily, and he continues to have pain.  

The veteran's service medical records disclose that the 
veteran was treated for chondromalacia, left knee, during his 
service, in 1977.  A diagnosis of chondromalacia patella, 
left knee, was assigned in September 1977.  He was referred 
for physical therapy and instruction in isometric exercises.  
The veteran did not again seek treatment for chondromalacia, 
left knee, or any other left knee disorder, during the 
remainder of his service.  

The service medical records disclose that the veteran was 
treated for a left knee disorder in service.  However, the 
evidence as a whole is not favorable to a finding that the 
veteran incurred a chronic knee disorder, since there is no 
notation that the veteran was treated for a left knee 
disorder in service in 1978 or in 1979, and the veteran did 
not report that he still had knee problems at his service 
separation examination in 1979.

In addition, a report of examination for purposes of reserve 
service enlistment dated in April 1986 discloses that no left 
knee disorder was noted on objective examination, and the 
veteran denied that he had a knee disorder in the report of 
medical history he completed.  This reserve enlistment 
examination is unfavorable to the veteran's claim, as it 
contradicts the veteran's assertion that he continued to have 
a left knee disorder continuously and chronically after 
service.  

Post-service clinical records from Dr. L.S., MD, dated from 
1993 through 1995 disclose no reports of knee pain, and there 
is no notation that the veteran reported a history of any 
knee disorder.  The reports of objective examinations during 
this period state that the veteran had no changes in his walk 
or balance and his extremities were symmetrical.  This 
evidence is unfavorable as it contradicts the veteran's 
assertion that he continued to have a left knee disorder 
continuously and chronically after service.

Private clinical records from L.M., MD, and from S.K.G., MD, 
from 1994 through 2004 disclose no complaint of knee pain, no 
diagnosis of a knee disorder, no report of any history of a 
knee disorder, and no treatment of a knee disorder.  The 
report of a September 1994 physical examination discloses 
that the veteran did not report knee pain as a problem for 
which he wished to consult the physician.  He did not 
indicate that he had leg pain with walking on the provided 
list of current symptoms.  The provider who conducted 
objective examination in September 1994 did not describe any 
abnormality of either knee or assign a diagnosis of a knee 
disorder.  Although several diagnostic and radiologic 
examinations were conducted during the period from 1994 
through 2004, there is no evidence that any diagnostic 
examination of the left knee was conducted.  

The clinical records of Dr. M. and Dr. G. are very 
unfavorable to the veteran's claim, since the clinical 
records establish that the veteran did not report knee pain, 
or a history of left knee pain, to either of the physicians 
who provided his care during a lengthy period.  This evidence 
greatly diminishes the credibility of the veteran's lay 
statements that he had left knee pain beginning in service 
and continuing thereafter.   

January 2005 private medical records disclose that the 
veteran complained of left knee pain of one week in duration.  
The veteran reported that this began when he was pulling up a 
door.  VA treatment records dated in 2006 disclose that the 
veteran was treated for left knee pain; radiologic 
examination was interpreted as disclosing degenerative 
changes.  

The examiner who conducted VA examination in April 2008 
stated that there was no significant degeneration of the left 
knee joint, but that, instead, there was sharpening of the 
tibial spine and mild sharpening of the superior and inferior 
portion of the patella.  The examiner assigned a diagnosis of 
chondromalacia patella, left knee.  The examiner also 
concluded that the veteran's current left knee disorder was 
not related to the left knee disorder treated during the 
veteran's service.  The examiner noted that the "pop" the 
veteran reported during service when his knee complaints 
started was not a usual mechanism for causation of 
chondromalacia.  The examiner explained that chondromalacia 
patella is an inflammatory disorder, and that the disorder in 
service did not predispose the veteran to the current 
findings.  The examiner further explained that chondromalacia 
usually resolves with conservative management.  Finally, the 
examiner concluded that it was less than likely that the 
veteran's current left knee disorder was related to the knee 
problem for which he was treated in service.  

As noted above, lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this 
case, the records establish that the knee disorder for which 
the veteran sought clinical evaluation in service was not 
readily observable by the veteran, although the veteran was 
competent to report pain.  

Similarly, the veteran's current knee disorder is not a 
disorder which is readily observable, except through 
subjective complaints of pain.  However, in this case, the 
records establish that the veteran did not report complaints 
of pain until nearly 25 years had elapsed after his service 
discharge.  There were no objective findings of a left knee 
disorder post-service until the veteran reported pain in 
January 2005.  The veteran is not competent to establish a 
causal nexus between his service and symptoms first reported 
more than 25 years later.  Hasty v. Brown, 13 Vet. App. 230 
(1999); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The only evidence favorable to a finding that there was 
chronicity and continuity of left knee pain following the 
veteran's service consists of statements by the veteran.  
Where there were numerous contemporaneous treatment records, 
from a variety of sources, post-discharge, which did not 
reflect a complaint of pain, the veteran's reports that he 
had chronic left knee pain and simply did not report it to 
the physicians, is not credible.  The Board is of the opinion 
that the contemporaneous medical records and statements made 
by the veteran in the past in which he denied knee problems 
have greater probative value that the statements of 
continuity of symptomatology which he has recently asserted 
in support of his claim for monetary benefits.  

The clinical evidence which establishes that the veteran did 
not report left knee pain until many years had elapsed after 
service is more credible and of greater weight and persuasive 
value than the veteran's statements that he had left knee 
pain chronically and continuously following his discharge 
from active service.  The preponderance of the evidence is 
against the claim.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

Service connection for a left knee disorder is denied.


REMAND

In its 2008 remand, the Board directed that the veteran be 
afforded audiologic examination.  The record reflects that 
such examination was conducted in June 2008.  The examiner 
stated that the veteran had excellent speech discrimination 
scores and mild sensorineural hearing loss at 4000 to 8000 
Hertz.  However, no report of the specific hearing acuity 
thresholds or the specific recognition thresholds is 
associated with the claims file.  Therefore, the Board is 
unable to determine whether the veteran has a current hearing 
loss in the right ear as defined in 38 CFR §3.385; the Board 
is therefore unable to determine whether new and material 
evidence has been submitted in the absence of this report.  
The claim must be remanded so that this evidence may be 
associated with the claims file.

The veteran's service medical records disclose that he was 
treated for external otitis, right ear.  Clinical records 
beginning in March 2000 disclose that the veteran was treated 
for chronic pruritis, right ear.  A medical opinion would be 
useful in assessing whether there is any relationship between 
the in-service and post service findings.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran of the criteria for 
service connection for a right ear disorder, 
and provide the veteran with notice of VA's 
duties to notify and assist him with 
development of the claim, as required under 
the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

2.  Ask the veteran to submit or identify 
records of relevant VA treatment of an ear 
disorder or hearing loss from May 2008.  The 
complete report of audiologic examination 
conducted in May/June 2008 should be obtained 
and associated with the claims file.  

3.  The veteran should be afforded the 
opportunity to identify clinical or non-
clinical records which might be relevant to 
establish etiology, onset, or history of 
irritation or pain in the right ear, such as 
employment medical records, reports of 
examinations for education or insurance 
purposes, statements from others, and other 
alternative records.  

4.  Current non-VA treatment records, from May 
2006, to the present, if any are available, 
should be obtained.

5.  The veteran should be afforded examination 
of the outer portion of the right ear.  The 
examiner should review the service medical 
records, including service treatment records 
which reflect treatment of the outer ear and 
removal of a hair, and relevant post-service 
clinical records.  All indicated studies, 
tests, and evaluations deemed necessary should 
be performed.  

The examiner should answer the following 
question:  Is it at least as likely as not (a 
probability of at least 50 percent) or is it 
less than likely (less than 50 percent 
probable) that the veteran has a current right 
outer ear disorder manifested by pain or 
itching which was either (a) incurred in 
service, or, (b) resulted from any incident of 
service, to include removal of a hair from the 
right outer ear.  

The report of examination should include the 
complete rationale for all opinions expressed.  
If the examiner cannot answer the question 
without resort to speculation or remote 
possibility, the examiner should so state.  

6.  After assuring that the development 
directed above is complete, the claims on 
appeal should be readjudicated.  If any 
benefit sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The veteran should 
be given the opportunity to respond, and the 
claim should thereafter be returned to the 
Board, if in order

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


